Citation Nr: 1023901	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for acne (claimed as 
rash on back). 

2.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity, as secondary to the 
service-connected disability of diabetes mellitus, Type II. 

3.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity, as secondary to the 
service-connected disability of diabetes mellitus, Type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967 and from January to March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
RO in Phoenix, Arizona, which denied service connection for 
the claims.   

In February 2010, the Veteran testified at a hearing before 
the undersigned.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for 
depression, including as secondary to diabetes mellitus, Type 
II, entitlement to an increased rating for diabetes mellitus, 
Type II due to a kidney disorder, and entitlement to service 
connection for renal failure, including as secondary to 
diabetes mellitus, Type II have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Regarding all of the Veteran's claims for service connection, 
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Moreover, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding his claim for acne, the Veteran has not been 
afforded an examination; however, service treatment records 
indicate a diagnoses of "severe tinea versicolor on chest, 
back and arms." However, it is further indicated that the 
Veteran had  a possible penicillin allergy, that the tinea 
versicolor was treated and cured, and that his skin was 
"normal" on separation examination.  Post-service 
outpatient treatment records indicate diagnoses of acne 
vulgaris, fungus on chest, heat rash on chest, acne on back 
caused by exercise, rash and other nonspecific skin eruption.  
The Veteran also contends that he has not experienced any 
remission from his skin disorder since 1967, when it began in 
service.  


As the Veteran is competent to observe a rash or skin 
eruption, the Board finds he has provided competent testimony 
regarding continuity of symptomatology since service.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, because he is not competent to relate his in-service 
symptoms to a current skin disorder, and such relationship 
remains unclear to the Board, the Board finds that a VA 
examination and etiology opinion is necessary in order to 
fairly decide the Veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

Regarding his claim for service connection of peripheral 
neuropathy in his upper extremities, to include as secondary 
to his service-connected diabetes mellitus, Type II, 
outpatient treatment records and medical opinions are in 
conflict.  Private treatment records have noted peripheral 
neuropathy symptoms in the upper extremities since 1999.   In 
fact, an April 2003 private treatment record indicated 
diabetes mellitus with neuropathy "out of control."  But, 
an April 2006 treatment record from an Air Force hospital, 
indicated that the Veteran's right arm radiculopathy symptoms 
were of a cervical etiology.  Further, an October 2008 VA 
examination indicated that there was no peripheral neuropathy 
in the upper extremities even though the examiner also noted 
that the Veteran complained of cramps in his hands.  A June 
2009 addendum to the October 2008 examination report 
reiterated that there was peripheral neuropathy in the 
"lower extremities only" but did not provide a basis for 
the opinion or explain to what else the Veteran's upper 
extremity symptoms may otherwise be attributed.  A September 
2009 diabetes mellitus compensation and pension examination 
report indicated that the Veteran had exhibited upper 
extremity symptoms since 1999 and diagnosed "diabetic 
neuropathy" but did not indicate whether the diagnosis 
applied to the upper extremities, lower extremities, or all 
of the Veteran's extremities.  The Board notes that the 
Veteran was granted service connection for peripheral 
neuropathy in the lower extremities in July 2009. 

The Board finds that the October 2008 VA examination and June 
2009 addendum opinion regarding the claims of peripheral 
neuropathy in the upper extremities are inadequate as the 
examiner did not provide a basis for her opinion or explain 
to what else the Veteran's upper extremity symptoms may 
otherwise be attributed.  Therefore, the Board finds that 
another VA examination and etiology opinion is necessary in 
order to fairly decide the Veteran's claim and reconcile the 
conflicting evidence.  See Barr, 21 Vet. App. at 312.

The Veteran should be advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  

Further, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records related to 
his aforementioned disorders should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA clinical records from the VA 
Medical Center in Phoenix, Arizona, for the 
period from March 2009 to the present.

2.	Upon receipt of the appropriate waiver, 
obtain medical records from the 56th Medical 
Group, 7219 N. Litchfield Road, Luke Air 
Force Base, Arizona, 85309-1525 for the 
period from April 2006 to the present.  Any 
negative response should be noted as well. 

3.	Following receipt of the records above, 
schedule the Veteran for an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his current 
skin disorder.  The claims folder should be 
made available to and reviewed by the 
examiner and such review should be noted in 
the examination report.  All indicated 
studies should be performed and all 
findings should be reported in detail.  

The examiner should render an opinion as to 
the nature of any current skin disorder and 
whether it is at least as likely as not (50 
percent probability or greater) that any 
currently diagnosed skin disorder had its 
onset in or is related to service.  The 
rationale for all opinions expressed should 
be provided in a legible report.   If the 
examiner cannot provide a requested opinion 
without resorting to mere speculation such 
should be stated with supporting rationale.

4.	The RO should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of his 
current neurological disorder of upper 
extremities.  The claims folder should be 
made available to and reviewed by the 
examiner and such review should be noted in 
the examination report.  All indicated 
studies should be performed and all 
findings should be reported in detail.  

The examiner should render an opinion as to 
the nature and etiology of any current 
right and/or left upper extremity disorder.  
Notably, it should be stated whether or not 
that the Veteran experiences a neurological 
disorder of the upper extremities.   The 
examiner should reconcile his or her 
opinion with the reports discussed above.  
Next, if a neurological disorder of the 
upper extremities is diagnosed, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that any currently 
diagnosed neurological disorder of the 
right and/or left upper extremity had its 
onset in or is related to service, or was 
caused or aggravated by his service-
connected diabetes mellitus, Type II.  The 
rationale for all opinions should be 
provided in a legible report.  If the 
examiner cannot provide a requested opinion 
without resorting to mere speculation such 
should be stated with supporting rationale.

5.	The RO/AMC must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.	Thereafter, the RO should re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the Veteran and the 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issues, as well as a summary of the 
evidence received since the issuance of the 
last SSOC.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

